Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are presented for examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate both first grid insulating layer referred to as “22” in the specification and second grid insulating layer referred to as “23” in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 10, 12, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bok (US Pub. No. 2018/0089485 A1). 

As to claim 1, Bok discloses a display panel (figs 3-4B and [0037]), including
a substrate layer (fig 4B, SUB), a thin film transistor layer (fig 4B, layer comprising TFT), a flat layer (layer PSV with flat top surface), a pixel definition layer (PDL) and a thin film packaging layer (CV and [0118], see thin film packaging layer CV in figure 4B has same relative dimensions as thin film packaging layer 5 shown in figure 1 of the Application and therefore is properly considered to be a thin film packaging layer) arranged in turn; 
the pixel definition layer (PDL) forming a first pixel (PX1) and a second pixel (PX2), which are adjacent but spaced (fig 3 shows PX1 spaced from PX2);
wherein the pixel definition layer (PDL) and the flat layer (PSV) are provided with a through hole (OPN) between the first pixel (PX1) and the second pixel (PX2 located to the right of PX1 shown in figure 3 but not labeled);
the through hole being filled with a filling layer (fig 4B, CV layer filling through hole OPN). 

As to claim 3, Bok discloses the display panel as claimed in claim 1 (paragraphs above),
wherein the thin film packaging layer includes a first inorganic layer, an organic layer arranged on the first inorganic layer, and a second inorganic layer arranged on the organic layer ([0118]). 

As to claim 4, Bok discloses the display panel as claimed in claim 3 (paragraphs above),
wherein the filling layer includes a first filling layer on an inner wall of the through hole and a second filling layer on the first filling layer (CV in the opening OPN comprising the inorganic/organic/inorganic multi-layer taught in [0118]); 
the first filling layer and the first inorganic layer are in the same layer, and the second filling layer and the organic layer are in the same layer (CV in the opening OPN comprises the inorganic/organic/inorganic multi-layer and also the CV in the region EA also includes this same multi-layer taught in [0118]). 

As to claim 8, Bok discloses the display panel as claimed in claim 1 (paragraphs above),


As to claim 10, Bok discloses a display device (fig 1, display device DP), including a housing (comprising the glass cover layer taught in [0119] and the glass substrate SUB), characterized in that, the housing disposing the display panel as claimed in claim 1 (panel PNL, paragraphs above), and further disposing an electronic component (FPS), which is located under the through hole of the display panel (through hole OPN of panel PNL in region TA). 

As to claim 12, Bok discloses the display device as claimed in claim 10 (paragraphs above),
wherein the thin film packaging layer includes a first inorganic layer, an organic layer arranged on the first inorganic layer, and a second inorganic layer arranged on the organic layer ([0118]). 

As to claim 13, Bok discloses the display device as claimed in claim 12 (paragraphs above),

the first filling layer and the first inorganic layer are in the same layer, and the second filling layer and the organic layer are in the same layer (CV in the opening OPN comprises the inorganic/organic/inorganic multi-layer and also the CV in the region EA also includes this same multi-layer taught in [0118]). 

As to claim 17, Bok discloses the display device as claimed in claim 10 (paragraphs above),
wherein a cross-section shape of the through hole is inverted trapezoid (fig 4B, OPN). 

Claim(s) 1, 7, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US Pub. No. 2019/0214596 A1). 

As to claim 1, Park discloses a display panel (figs 1-2; [0036]), including

the pixel definition layer (21) forming a first pixel (pixel on left region 100) and a second pixel (pixel on right region 100), which are adjacent but spaced (pixel in left region 100 is spaced from pixel in right region 100 by region 210);
wherein the pixel definition layer (21) and the flat layer (19) are provided with a through hole (opening in region 210) between the first pixel (pixel on left) and the second pixel (pixel on the right);
the through hole being filled with a filling layer (filling layer 31 in the through hole of region 210). 

As to claim 7, Park discloses the display panel as claimed in claim 1 (paragraphs above),
wherein a cross-section shape of the through hole is a rectangle (fig 2, opening in region 210 is rectangular).  

As to claim 10, Park discloses a display device ([0088]-[0100]), including a housing (housing comprises polarization layer 39 over the encapsulation and the bottom substrate layer 11), characterized in that, the housing disposing the display panel as claimed in claim 1 (paragraphs above), and further disposing an electronic component (10; [0100]), which is located under the through hole of the display panel (component 10 is under opening in region 210). 

As to claim 16, Park discloses the display device as claimed in claim 10 (paragraphs above),
wherein a cross-section shape of the through hole is a rectangle (fig 2, opening in region 210 is rectangular).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok.

As to claim 2, Bok discloses the display panel as claimed in claim 1 (paragraphs above),
wherein the filling layer (CV) adopts a transparent organic material ([0118]).
Bok does not explicitly disclose a transmittance of the filling layer is greater than that of the pixel definition layer and the flat layer.
Nonetheless, Bok does disclose that the reason for the opening (OPN) in the pixel definition layer (PDL) and the flat layer (PSV) is so that light may pass from the upper side to the lower side and reach the sensor (FPS, [0121]).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the filling layer (CV) with a greater transmittance than the pixel definition layer and the flat layer 

As to claim 11, Bok discloses the display device as claimed in claim 10 (paragraphs above),
wherein the filling layer (CV) adopts a transparent organic material ([0118]).
Bok does not explicitly disclose a transmittance of the filling layer is greater than that of the pixel definition layer and the flat layer.
Nonetheless, Bok does disclose that the reason for the opening (OPN) in the pixel definition layer (PDL) and the flat layer (PSV) is so that light may pass from the upper side to the lower side and reach the sensor (FPS, [0121]).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the filling layer (CV) with a greater transmittance than the pixel definition layer and the flat layer so that the light detection sensor can be improved by improving the amount of light reaching the sensor.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Yin et al. (US Pub. No. 2020/0117034 A1), hereafter referred to as Yin.

As to claim 5, Bok discloses the display panel as claimed in claim 1 (paragraphs above),
Bok does not disclose wherein the substrate layer is provided with a groove corresponding to the through hole on one side of the substrate layer away from the thin film transistor layer for accommodating an electronic component. Instead, Bok teaches that the backside includes a finger print sensor but not that it is in a groove.  
Nonetheless, Yin discloses wherein a substrate layer (layer 407) is provided with a groove corresponding to a through hole (410) on one side of the substrate layer way from a thin film transistor layer ([0027]) for accommodating an electronic component (409).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a groove in the back side of the substrate of Bok in order to partially insert the sensor component as taught by Yin since this will allow for the display device to be made thinner.  

As to claim 14, Bok discloses the display device as claimed in claim 10 (paragraphs above),
Bok does not disclose wherein the substrate layer is provided with a groove corresponding to the through hole on one side of the substrate layer away from the thin film transistor layer for accommodating an electronic component. Instead, Bok teaches that the backside includes a finger print sensor but not that it is in a groove.  
Nonetheless, Yin discloses wherein a substrate layer (layer 407) is provided with a groove corresponding to a through hole (410) on one side of the substrate layer way from a thin film transistor layer ([0027]) for accommodating an electronic component (409).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a groove in the back side of the substrate of Bok in order to partially insert the sensor component as taught by Yin since this will allow for the display device to be made thinner.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Droz et al. (US Patent No. 10,002,986 B1), hereafter referred to as Droz.

As to claim 9, Bok discloses the display panel as claimed in claim 8 (paragraphs above),
Bok further discloses wherein the through hole (OPN) forms an angle between a sidewall and a bottom thereof (side and bottom of OPN), and the angle is greater than 90 degrees (this is shown in figure 4B as can be seen that the angle is greater than 90 degrees.  
Bok does not explicitly disclose wherein the angle is between 90 degrees and 120 degrees. 
Nonetheless, Droz discloses wherein a photodetector component (220) is mounted under a through hole with sidewall angle of 120 degrees (col. 7, lines 14-28).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the optimum sidewall angle of the opening based on the encapsulation material characteristics and thickness of the opening in order to increase the amount of light that reaches the sensing element.  

As to claim 18, Bok discloses the display device as claimed in claim 17 (paragraphs above),

Bok does not explicitly disclose wherein the angle is between 90 degrees and 120 degrees. 
Nonetheless, Droz discloses wherein a photodetector component (220) is mounted under a through hole with sidewall angle of 120 degrees (col. 7, lines 14-28).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the optimum sidewall angle of the opening based on the encapsulation material characteristics and thickness of the opening in order to increase the amount of light that reaches the sensing element.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Yin and further in view of Benson et al. (US Pub. No. 2014/0225131 A1), hereafter referred to as Benson.

As to claim 6, Bok in view of Yin disclose the display panel as claimed in claim 5 (paragraphs above),
Bok in view of Yin do not explicitly disclose wherein a depth of the groove is 20%-80% of a thickness of the substrate layer. 
Nonetheless, Benson discloses wherein a depth of a groove (fig 6, groove 84) in a substrate layer (14) is less than 100% and appears relative to the total thickness to be about 50%, additionally, Benson discloses in [0056] that by including the senor protruding into the opening the volume consumed can be reduced or eliminated.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to determine the optimum depth of the groove depending on the thickness of the sensor and the thickness of the substrate layers so that the mounting of components in the device are formed efficiently and the size of the device can be minimized.  

As to claim 15, Bok in view of Yin discloses the display device as claimed in claim 14 (paragraphs above),
Bok in view of Yin do not explicitly disclose wherein a depth of the groove is 20%-80% of a thickness of the substrate layer. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to determine the optimum depth of the groove depending on the thickness of the sensor and the thickness of the substrate layers so that the mounting of components in the device are formed efficiently and the size of the device can be minimized.

Pertinent Art
US Pub. No. 2017/0162637 A1  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/11/2021